                                                                    CLEf&/
                                                                         ('3 CIFFICE U.S.DISX COURT
                                                                            AT ROANOKE,VA
                                                                                   FILED

                   IN T H E U N ITE D STATE S D ISTRICT COU RT               S-EF 2i 2012
                   FO R TH E W E STE RN D ISTRICT O F W RGIN IA
                                                                        JULI           UDLEM CLERK
                                ROAN O U D IVISIO N                    BY;         '
                                                                               -          LR
D RU M M ON D CO M ,SM .E S,IN C.,

      Plaintiff,                                CivilAction N o.7:16-cv-489


                                                By: M ichaelF.U tbansld
N O RFOLK SO U TH E RN R M LW AY                ChiefUnited StatesDistrictJudge
COM PAN Y,

      D efendant.

                           M E M O RAN D U M O PIN ION

      The m atter presently before the court is N otfolk Southern Railroad Com pany's

rfNorfolkSouthetn') motion forclarification,ECF No.274,oftl
                                                          aecourt'sruling onitstlnitd
m otion in lim ine,ECF N o.220,to exclude evidence relating to transportadon contracts

entered into prior to the execution of a January 2010 mutual release between it and
Dtnlmmond CoalSales,lnc.rr tnlmmond').Norfolk Southern seeks clarifkation oft'wo
aspectsofthecourt'sJuly22,2019m emorandum opiion,ECF N o.267,grantinginpat'tand
denyingin partitsmodon,namely:(1)ffgwjhetherthegclourt'sruling with respectto C-9290
excludes evidence and argum ent relating to rates that were unchap ed by post-release

amendments>';and(2)Kfgwjhetherthegcjourt'srulingw1t.1'
                                                     1respectto C-9290excludesevidence
and argum ent relating to volum e cormnitm ents that were unchan ed by post-telease

am endm ents.''ECF N o.274,at1.



       In its originalm otion in lim ine,ECF N o.220,N orfolk Southetn'asserted thatthe

m utazalreleaseexecuted by and between thepartiesinJanuary2010in the course ofsettling
Norfolk Southezn Railwa Com an v.Dmmmond CoalSales lnc.,No.7:08cv340 (W.D.
Va.),barred certnin claim sand theintroduction ofany evidenceassociated wit.hD vstinadon
Contzactsthatcould havebeen broughtin thatprioracdon.lThezeleasein queséon,executed

onlanuary14,2010,states,intelevantpart,thatDrummondreleasesNorfolkSouthezn:
                from allclmim s,dem ands,debts,causesofacéon,or obligadons
                ofany ldnd whatsoever,known orunknown,adsing oraccnling
                from thebeginning oftim e to the Effecéve D ate ofthism uttzal
                zelease,and arising outofthe formation orjerformance ofthe
                Contract,including but not lim ited to al1 cbim s:defenses or
                avoidances m ade or asserted in the A ction, and a1l claim s,
                defensesoravoidancesthatcould havebeen m ade orasserted in
                theAction.

ECF No.249 (Ex.B).Norfolk Southern assertedthatthemutualreleaseshouldbeconstrued
to preclude D rum m ond from introducing evidence o.
                                                   r testim ony related to the rates and

minimum volume commi% entssetforth in threeDestinaéon Conttacts:(1)C-9290,(2)C-
7545,and (3)C-9289.Thepresentmodon concernsonly(2-9290,wllich wasexecutedonluly
1,2009,and subsequently am ended atleastfourtim esaftertheexecution ofthem um alrelease

in January 2010:Amendment 1,ECF No.132-31,at 25 (executed Febl'uary 24,2010)9
Amendment2,idaat12(executedJuly1,2011);Amendment3,idaat9(executedFebruary26,
2013)9and Amendment4,idsat2 (effecdveJanuary 1,2014)Sereinafter,collectively,
ffAmendm ents7)
                                                  A.

        W itlarespectto C-9290,the queséon pzesented in N orfolk Southezn'sthird m otion in

lim ine w aswhether the patties'm utazalrelease operated as a waiver ofallclnim s connected



1DestinaéonContractsreferstoNorfolkSouthem'sseparatecontractswiththeUtiliéesthatffownted)andoperatetd)the
D estinadonsin theAppendicesto C-9337.''ECF N o.1O,at1.
with (2-9290 and,relatedly, D tum m ond's right to introduce evidence of tllis D estination

Conttactin supportofitspziorm aterialbreach clnim under(2-9337.D rum m ond atgued that

because the aforem entioned A m endm ents pertain to rat
                                                       'l rates, rninim um volum e

requirements,andlklzidateddamagesprovisionsin C-9290,aswellaspostdatetheJanuary
2010 zelease,they supply itwith new bases foz clnim sundez C-9337 which falloutside the

scope oftherelease.N orfolk Southern argued thatthepost-release Am endm entsdo notgive

rise to new clnim s because allthe ostensibly new ffclnim s''existed underand related back to

theorkinaltermsofC-9290,and could have,butwerenot,bzoughtin theprioraction.ECF
N o.221,at4.N orfolk Southern averred thatatalltim es since the effective date ofC-9290,

ffthe relevantcontractualtet'm shave been the sam e.''1d.

       ln itsJuly 2l,2019 memorandum opinion,ECF No.267,the couztflrstnoted that
thete islittle doubtthatany'clnim and/or cause ofaction arising oraccraing priorto the

parées'execudon ofthemutualreleaseinJanuary2010isbarred by theexpresstetmsofthe
release.The couttalso noted,however,thatitisequally clear thatthe release only applies to

ffclnim s,dem ands,debts,causesofaction,orobligaéons''which existed priorto the effecdve

dateofthem utamlrelease.In otherwords,thereleasewasheld notto bea prospectivewaiver

oftherightto sueforsubsequentvioladonsofC-9337which occutred afterlanuary14,2010.
Thecourt,relying on them chfood,Inc.v.Jennings,255Va.588,499 S.E.2d 272 (1998)and
N oellCraneS s.GmbH v.NoellCzane& Serv.Inc.,677F.Supp.2d 852 (E.D.Va.2009),
observed that the fçexecudon of subsequent am endm ents after the release date m odifying

and/orreimposing the volume requirementand liquidated damagesprovision gto (2-9290J
constitutes disctete post-release conductfor which a new,albeitsubstanévely sim ilar,clnim


                                             3
potendally exists.''ECF N o.267,at47.2Thecouztnoted thatffunlikein N oellCrane,thisisa

case where alleged post-zelease clnim s arose out ofpost-release conduct,''and assuch,ffC-

9290 m ay be relied upon to the extentthe term s ofthe am endm ents only form the basis of

Dm m m ond'scbim s.''ECF N o.267,at47.ln itsdiscussion of C-7545,the courtalso held

that certain post-release conduct,such as the extension of a contract,which was clearly

pzovided for in a self-executing term contained in the originalcontract,does notpzovide

grounds forapost-release cbim .

        In (2-7545,for example,j 3,the durationalclause,states that the ffterm of this
Agreementshallbe extended forup to tavo (2)consecutive additionalfive (5)yearperiods
withoutaddiéonalaction by eithergp1atty ....''Given thatj3ofC-7545pzovidesforfuttzre
extensions of (2-7545,a post-release am endm entm erely m em orializing such an extension

provided forin theoriginalcontractw ould notgiveriseto apost-releaseclqim underthebroad

language ofthe m uttzalzelease.ln itsm odon forclarifkation,N orfolk Southern assertsthat

aswith ahypotheécalextension ofC-7545pursuantto j 3ofthatcontract,therate changes
in the post-release Am endm entsto (2-9290 Tfm erely reflected the previously existing ratesas

escalated pursuantto gC-9290'sjoriginaltetms.''ECF No.275,at2.Forthisreason,Norfolk
Southern asserts that the Kfputative';rate changes represent changes of Trform rather than

substance,''and therefore do notalter the underlying paym entobligation provided forin the

originalterm sofC-9290.To illusttate itsatgum entfurther,N orfolk Southern provided the

following hypothetical.N ozfolk Southetn states thatifa hypotheécaltransportadon contract



2Taken togethet,Richfood andNoellCtanestand fortheproposidon thatwhereareleaseappliesonlytoclaimsand/or
causesofacdon accl  nling orconductoccuzzing before itsexecudon,post-releasè conductgiving lisç to post-release
claim sm ay serve asabasisforpost-releaselidgal
                                              ion.

                                                         4
wereto providefozabaserateof$100inyeatone,to beescalatedannuallyby 1004,then the
tateaftetyeaz:vewould be$181.55.Thus,ifthepattiesweteto replace- in yeatfive- the

contract'soriginalrateprovision of<f$100inyearone,tobeescalated annuallyby 10747'with

azatepzovisionthatprovidedfozarateof$181.55,therewouldbenochangetothecontract's

oziginalzate because the substantivepaym entobligatbn ofthe conttacting party rem ainsthe

same.Norfolk Southetn assettsthatffgtlhisispteciselywhathappened w1:.
                                                                    11thepost-zelease
amendmentsto(2-9290astheytelatetothetelevantSllipyatd p vetqTerrninalIICSRTAIIrates.''
       Norfolk Southern notesthatpursuantto theAdjustmentClause ofArticle 14 in C-
9290,thebaseratesfoundinAppendixA areadjustedquarterlybaseduponanindexpublished
bytheAssociation ofAmericanRniltoads,plusa5% increaseaftertheadjustmentsofJuly 1,
2010, 2013, and 2016.3 N orfolk Southezn asserts that although the base rates listed in

Amendment4 forshipmentsfrom SRT toRoxboroand Mayo ($28.38forrapid trainloadand
$29.62 for all others) appear higher than the base rates for such shipments listed in
Amendment2 ($23.17 forrapid trainload and $24.17 forallothers),the Amendment4 rates
m erely represent the tates that w ould have otherwise been in effect at the ém e of the



3Atdcle14,AdjustmentClause.
    (a) ThebasetransportaûonratesinAppenclicesA -D,aswellasIncenti veRefllndslistedinRe6lndslistedin
        Ardcle30andthePrivateCarReftmdlistedinArdcle31(inclidduallyandcollecdvelytheffReftmds''),shallbe
        adjustedquarterly,upwardordownward,asapplicuble,oneachJanuaty1,April1,July1,andOctober1dllring
        theTerm bytheAll-lnclusiveIndex,Lessfuel(AII-LQ publishedbyAAA butshallnotbeadjustedbelow the
       Base Rate ortheRevised Base Rates,orbelow theBaseRe6lnd orRevised Base Refilnd,wllicheveristhen
       applicable.Thefirstadjustmentshalloccuronyuly1,2009.'
                                                           I'
                                                            heffBaseRates''arethoseratesinAppendicesA -
       D shown in thisAm endment1 and the BaseRefl
                                                 pndsare the Reftm dsshown in Ardcles30 and 31 ofthis
       Amendment1.'Thezestzltofeachsuchadjustmentwillbezoundedtothenearestcent.Subsequentadjustments
       shallbe m ade to the then-curzentratesand refllnds.N S orPEC,asapplicable,willrefilnd the difference,ifany,
      between(i)thetransportadonratespaidbyPEC betweenluly1,2009andthedateonwhichthepardes
      executethisAmendedContractand@ theBaseRates;asadjusted,puzsuanttothisAmendedContract.
    @ lnaddidontothequarterlyadjustmentsdescdbedinArdcle14(a),immediatelyfollowingthefateadjustments
      onltlly1ofeachof2010,2013and2016,thethen-clzrrenttzansportadonratesandzefltndsshallincreaseby
      5% andshallbecomethefflkevisedBaseRates''andrfRevisedBaseRefhlnds.''Quarterlyadjustmentspursuant
      toAMcle14(a)shallcontinuethroughtheendoftheTerm.
                                                       5
amendment,putsuanttotheAtticle14escalationprovision callingforquarterlyadjustments.
N orfolk Southern also notes thatalthough Am endm ent2 purported to replace allthe base

ratesin (2-9290,itleftunchanged the original,pre-releasebase ratesfor shipm ents from the

SRT to Roxboro and M ayo.4N orfolk Southern furthernotesthattheonly distincéon between

tlw m annerin which theoriginalbasezateswerezeflectedinAm endm ent2and in Am endm ent

4 is thatthe text ofA m endm ent2 contained the applicable escalation languages,whereas

Am endm ent 4 ç<baked the sam e escalation language and calculations into the ntzm bers

themselvesshown ginqtheAppenclices.7'ECF No.275,at3.ln sum,NorfolkSouthezn clnims
thatneitherAm endm ent2 norA m endm ent4 altered tlaebaseratesfrom theSRT to Roxboro

and M ayo thatw ould have otherwise been in effect,and as such,D rum m ond has failed to

allege any wrongfulconductwith respeqtto those rates that occuzred after the date ofthe

m utazalrelease.N orfolk Southezn argues thatevidence ofthese rates,therefore,shotzld be

excludedundetm chfood,Inc.v.Jennings,255Va.588,499S.E.2d272(1998).
        In ltichfood,the Suprem e CouztofVitginiaprovided thatpost-release claim sm ustbe

based upon post-release conduct:

                  The alleged wrongful conduct giving zise to the cbim now
                  asserted bym chfoodand M arketlnsuranceagainstlenningsand
                  D em binski did not transpire before the execution of the
                  Agreem ent.Itm ay wellbe thatm chfood and M arketlnsurance,
                  aswellasDembinsld andJennings,knew thattherewould bea
                  prenlium refund from the workers' com pensation insurance
                  catrier.H owever,in the ptesent action,Richfood and M arket

4'The courtreviewed theratesfrom SRT to Roxboro and M ayo contained in C-9290,ECF N o.132-31,at48,againstthe
ratesforSRT toRoxboroandM ayocontainedinAmendment2,ti at12,and confirmedthattheoziginal,preleaserates
weretm changed.
5SeeECFNo.132-31,at14(Am.2)rTorthesakeofclarity,theratessetforthintheattachedAppendicesdonot
reoect,butaresubjectto,theadjustmentscalledforbyArticle14(a)oftheContractonltzly1andOctober1,2009;
January1,April1,Ju1y1andOctober1,2010;andJanuat'y1andApril1,2011;theadjustmentscalledforbyAMcle
14$)oftheContract;aswellasallfutt ueadjustmentscalledforbytheContractbegirmingluly1,2011andcontinuing
forthedurationoftheContract'sterm.'').
                                                     6
             lnslzrance allege that Jennings and Dembinski wrongfully
             retained that refund.Tllis alleged conduct by Jennings and
             D embinsld occurred afterm chfood initially received the refund
             check in M ay 1995, long after the parties executed the
             Agzeem ent. Thus, we conclude that the provision of the
             Agreem entatissue doesnotbarthe clnim asserted by m chfood
             and M aêketInsurancein thiscase.

J-t.
   kat275.lnm chfood,theallegedwzongfulconductbylenningsandDembinsld- zeceiving
and failing to reftznd a check- occtuzed after the date of the m utualzelease.J1L N orfolk
                                                                               -.




Southern argues thatin thiscase,the alleged wrongfulconduct- im posing zatesto Roxboro

and M ayo from theSRT thatdifferfrom Drum m ond'srates- occurred beforethedateofthe

m utualrelease.N orfolk Southern argues thatifthe situation here were applied to Richfood,

the appropriate analogywould beiftheparéeshad received the check priorto thedate ofthe

m um alzelease and then continued to withhold the refund following the date ofthe m utual

release.N orfolk Southern arguesthatceztainly,the Suprem e Court ofVirgirlia would have

reached a clifferentresultin m chfood ifthe only allegedly wrongfulpost-release conductin

thatcase had been a conénuation ofthestatusquo.ECF N o.275,at4.

      N orfolk Southern clnim sthatbecause there wasno ffsubstantive change''in the rates

from the SRT to Roxboro orM ayo afterthedate ofthem utualzelease,itwould be ffplacing

fotm oversubstancetorelyontherestatem entoftheLSRX ratesinAmendm ent4asthebasis
for a post-release clnim , when the rates found in that am endm ent sim ply reflected the

escalationcalledforbytheoriginalconttact.''1d.at4-5(citingECF No.267,at44n.7 rfunder
NoellCrane,any claimsforreliefrelated to the extensionscontained in tlais rself-executing
evergreen provisionq,prospectiveoêotherwise,existed pziorto theexecution ofthem utual
releaseinJanuary2010and,accozdingly,arebarredbytherelease.'l).NorfolkSouthern uzges
thecourtto excludeD rum m ond from offezing evidenceand argum entin supportofitsbreach

ofcontractclnim thatrelieson tlzeratesfrom theSRT to Roxboro and M ayo contained itzthe

post-releaseAm endm entsbecause thoseratesare the Tfsam easthe zatescalled forby C-9290

priorto therelease.''ECF N o.275,at5.N orfolk Southern also arguesthatD 4um m ond should

notbeallowed to introduce evidence oratgum entrelated to the non-existence ofatatein the

Am endm ents from the SRT to A sheville,as such was tlae case in the otiginalvetsion ofC-

9290 priorto the mutualrelease.Id.at5 n.1

       D tnlm m ond contends that despite N orfolk Southern's claim that none of the

Am endm ents to (2-9290 actually altered any of the rates to the SRT in that contzact,

Am endm ent 2,Am endm ent 3,and Am endm ent 4 fdall substantively changed im portant

aspectsofC-9290,7:andallweteexecutedaftertheparties'signedthemutualzeleaseinlanuary
2010.ECF No.280,at2.With zespectto C-9290'sbase rates,Drummond notes:(1)that
A m endm ent4 effectively reduced allofthe ratesin C-9290 by adding a TY olum e Incentive

R efund';of$1.
,            00 perton in 2014 and 2015,and $1.65in 2016,2017,and the fusthalfof

2018;(2)thatAmendment2RdeletedintheirentiretyandreplacedJ'theAppendicesto(2-9290
containing the railrates,reducing the Illinois Basin r<ILB7) and Northern Appalachian
(TTNAPP7)ratesbetvveen7.5% and 15î49(3)thatAmentlment2changedalloftheSRT zates
applicabletosmallerttain sizes;and(4)thatNorfolkSoutherncontinued to excludeSRT from
tlae A sheville rate.D rum m ond contends that N orfolk Southern's Tfputposeflzldecisions to

changetherateschedulesin C-9290whilerenewingits...exclusion ofSRT from theA sheville

rate schedule are separate,acéonable wrongsthatoccurred w ellafterD lnlm m ond executed

thegmjuttzalgrjelease.''ECF No.280,at3.Lastly,Drtzmmond assertsthatNorfolkSouthetn's

                                             8
m otion im properly construes the A m endm ents to C-9290 in isolation,eliding the fact that

Am endm ent 4 to C-9290 was signed contem poraneously wit.h Am endm ent 4 to C-9545.

D m m m ond asserts that those am endm ents were Tfpart of a package deal''between D uke

EneêgyCazolinas,LLC (TfDuke')andNozfolkSouthezn thatincreasedtlzenainimum volume
commitmentatDuke'sM arshallplant(aDestinationinAppendixA toC-9337)from 25% to
      effectively rendering the M arshall plant ffsolely serv'
                                                             ed by N orfolk Southern'' and

f'eviscetating the value of D rum m ond's C-9337 rate to M arshai'' ECF N o. 280, at 4.

D tnzm m ond contendsthatN orfolk Southern'sinternaldocum entsffconfit.
                                                                      m that,in exchange

forvariousrefunds and zate reductionsitgave to D uke ...,N orfolk Southern specihcally

bargained forthe reinstatem entofthe lninim um volum e com m itm entsin C-9290.77Id.

                                               B.

       W ith tespectto Am endm ent3 to C-9290,thecourtpreviously described itssubstance
asfollows:

              Am endm ent 3 deleted and replaced Article 26, the nlinim tun
              volum e and liquidated dam ages pzovision of C-9290. The
              zeplacement pzovision included,inter alia, a nitnety-five (95)
              percent nairlim tu'
                                n volum e com m ir ent atRoxboro and M ayo
              staéons,an eighty-five (85) percent voltune commitment at
              A sheville,and a 1,125,000-ton nlinim um zequirem ent ftom the
              W aynesburg and Fnif-m ontdistricts.

The courtalso noted that:

              Rlhesubstanceoftheam endmentsto C-9290,especially those
              related to the tninimum voltmae tequirem ent and liquidated
              dam ages provision in Am endm ent 3,are of the sort explicitly
              alleged by D rum m ond to have im paired its ability to use the
              schedule of rates set forth in A rdcle 13 of C-9337.Clearly,a
              sim ilarclnim based on theoriginalterm sofC-9290,inclucling the
              minimum voltmaeand liquidateddamagesprovision (Article26),
              is barzed per the m um alzelease and for the reasons discussed
              abovewith respectto (2-7545.
N ozfolk Southern arguesin the pzesent m otion that because tvvo of the three nairzim lam

volum e com m itm ents cited by the courtin A m endm ent 3,iata,the 95% com m itm ent for
Roxboro and M ayo and the 85% com m itm entforA sheville,are ffoziginaltetm sofC-9290,7:

D rum m ond m ay notrely on those term s in supportofitsA rdcle 13 clnim .In otherw ords,

N orfolk Southern assettsthatD rum m ond should onlybeableto relyon them inim um volum e

com naitm entthatwasadded byA m endm ent3 to C-92907soziginalterm s,i.e.,the 1,125,000-

ton com nlitm entfrom theW aynesbutg and Faizm ontdistricts.

      In sum ,N orfolk Southern asserts that,aswith A m endm ents 2 and 4,Am endm ent3

did not substanévely altez the nzinim um volum e com m ir ents to Roxboro, M ayo, and

Ashevillethatwould have Ttotherwisebeen itleffect,':and allowing evidenceofsuch m inim Ixm

volumecommi% entswouldconflictwithmchfood,lnc.v.lennings,255Va.588,499S.E.2d
272 (1998),aswellasthecourt'spriortnzling thatthemuttzalreleasebarsDrllmmond'sclnims
to the extentthose clnim s concezn tet'm s found in the origm
                                                            ' alconttact.See N otfolk S.R .

Co.v.Drummond CoalSales,Inc.,2016 U.S.Dist.LEXIS 115485,20-21 (W.D.Va.2016)
rfcountOne may reference the Amended Conttact,butDrummond's allegations plainly
concern term sfotm d in theoriginal2006 Transportation Conttact- notptovisionsthatw ere

amended oradded in 2010 ...gandj gajssuch,CountOne ...isbatred by Drumm ond's
release.').Norfolk Southern notesthatffgfjorsimplicityin #afting,(it)opted to restatethe
entizety of Arécle 26 in Am endm ent 3,as opposed to form atting the am endm ent as an

addidon ofthenlinimum voltune commi% entto theW aynesbtugand Fnitvnontgdjistricts.''
ECF N o.275,at7.N orfolk Southern avers thatifitffhad foêm atted the am endm entas an

addidon instead ofareplacem ent,then thevolum ecom m i% entstoRoxboro and M ayow ould

                                            10
have zem ained in place by vitt'ue ofthe Tftzllforce and effect'clause found in Secdon 4 of

Am endm ent3.77Ld-,at8.N orfolk Southern arguesthatitcannotbethe case thatthechoiceof
whetherto type outthe textofthevolum e com m itm ents orto rely upon the fullforce and

effect clause is tlae allegedly wrongfulconduct giving rise to a post-release clnim .N orfolk

Southern notesthatthe courtalready found thatreafftm ing exisdng obligationsfound in the

origm
    ' alconttactthrough a fullforceand effectclausedid notgiveriseto apost-release cllim .

Id.(citingECF No.267,at44).
       D rum m ond arguesthatalthough N orfolk Southern disrnissesA m endm ent3 assim ply

restadng term s from Ardcle 26 of C-9290,rather than imposing new com mitm ents,the

am endm ent Tfadded a new lninim um volum e requirem ent from N APP origins,and it also

rem oved the nninim um volum e zequirem ents for Cape Fear and Lee plants,''both ofwlùch

were Destinaéons in Dmlmmond's contact (C-9337). Further, Drummond asserts that
N orfolk Southern also <fm ade the deliberate decision to reinstate the minim um volum e

requitem ents applicable to Roxboro and M ayo plants to exclude SRT ...as an ozigin wit.h

respect to the Asheville plant.':ECF N o.280,at 3.Dslmmond clqim s that Tfgaqs w1:.
                                                                                  11
Am endm ents2 and 4,N orfolk Southezn'spurposefuldecision to delete and reinstate those

tninimum volum erequirem entsand excludeSRT from theA shevilleratescheduleconsétutes

a separate,actionablewrong thatoccurred afterD rum m ond executed them utualrelease.''Id.

at4.


                                                C.

       N orfolk Southern notes thatitdoes not oppose D rum m ond's introducitag evidence

and argum entrelating it
                      .zte.ly to thepost-releasechangesto (79290 flagged by Drummond,
includingthe:(1)addidonofaftvoltzmeIncentiveRefund''inAmendment49(2)alteraéonof
rates from origins other than SRT,including the ILB and N APP,in Am endm ent 2 and

Amendment49(3)eliminationofSRT ratesapplicabletosmallertrain sizesinAmendment29
(4)additionofanew nninimtmavolumerequirementfrom NAPP originsinAmendment3;(5)
rem ovalofthe tninim um volum erequirem entfozCapeFearand Leeplantsin A m endm ent39

and (6)increaseoftherninimum volumecomrnitmentto Duke'splantfrom 25% to 95% in
C-9545.See ECF N o.284,at 1-2.Indeed,N orfolk Southern concedes thatallowing such

evidenceandargumentisconsistentwith thecoutt'sJuly22,2019mem otandllm qpinion that
found that<:(2-9290 m ay berelied upon to theextenttheterm softhe am endm entsonly form

the basis ofD rum m ond's clnim s.''ECF N o.267,at47 n.8.The courtconcurs thatto the

extent Am endm ents 2,3,and 4 contain obligations absentfrom the originalcontract,they

m ay be introduced in supportofD mpm m ond'sm aterialbreach clqim s.

      Thecourtf'urtherfinds,however,thatcertain languagecontainedin Am endm ents2,3,

and 4 com pels a hnding that Drum m ond m ay rely upon these sam e am endm ents in thei.
                                                                                       t

entirety,ratherthan on justthosetermswlnich do notmirrortermsin the originalcontract.
The following provisionsin Am endm ents2,3,and 4,broadly deleting and replacing A rticle

13 and A rdcle 26,portions ofwhich N orfolk Southern considersfforiginaltet-m s''barred by

thetelease,drawstheseam endm entsin thei.
                                        tentitety outside the scopeofthem utualrelease:


             A m endm ent2

             Ardcle 13 of tlae Contract,Base Rates,is hezeby deleted in its
             entirety and replaced ...

             Am endm ent3


                                           12
                  Ardcle 26 of the Contract,M inim um Voltzm e and Liquidated
                  D am ages,ishezeby deleted in itsentirety and replaced ...
                  Am endm ent4

                  Ardcle 13,Base Rates,ishereby replaced in its entiretywitl
                                                                           a the
                  following forshipm entsoccurring on orafterlanuary1,2014 ..

The courtneed notgo beyond the plain wording ofthe above prefatory pzovisions to hold

thatam endm entsatenotm etelyrestating ottepublislling tetm sofan eatlierconttactasalleged

by N otfolk Southezn.Underaccepted canonsofcontractintem retation,the only fairreading

ofthe above provisionsis as displacing,wholesale,the preexisting obligaéons under Arécle

13 and Atticle 26 under(2-9290 thzough the substitution ofm odified vetsionsofthese sam e

articles.W hile som e of the tetm s rem nined the sam e,the above provisions signify thatthe

originalterm s ofArticle 13 and Article 26,in theirentirety,are no longer operative.lndeed,

theinclusion offullforceand effectclausesin allthreeam endm entsstating,ffExceptasherein

am ended . ..,'' allothez provisions of (2-9337 zem ain in effect,by negadve im plication,

underscoresthatthoseprovisionswhich weze deleted in theirentirety and/orreplaced,i.e.,
f%m ended''are legally disdnctfrom the originalcontractinasm uch asthey becam e opetative

afterthe execuéon ofthe m utazalrelease,and thetefore falloutsideitsscope.6




6This Stlrling com portswith the cotut'spzioz holding in N orfolk S.R .Co.v.D nmam ond CoalSsles Inc.,2016 U.S.
Dist.LEX-IS11548520-21(W.D.Va.2016),whereinthecourtexcludedCotmtOneofDmmmond'sAlabamacomplaint.
Inthatcase,ColmtOnesoughtadeclaradonthattheAmendedContractwasvoidbecauseNorfolkSouthernenjoyed
eithermonopolisdcoroligopolisécbargainingpowerwithrespecttotlledestinationscoveredin theagreement.J.Z at*19.
D rtzm m ond specihcally com plained ofthe Tfcancellaéon''provision thatgave N orfolk Southern sole disczedon to cease
setvice to allcontractdestinadonsatany tim e,aswellas the ffdouble clipping''provisions thatprovided fozlloth rate
escaladon and fuelsurcharges.LcL 'Fhe courtheld thatalthough ComztOne referenced the f'Amended Contract''as
am ended by ff
             ztm endm entN umber 1 to the Transportadon ContzactN S-9337,''the term satissue in Cotm tO ne were
notthosethatwereamendedbyAmendmentNumber1,namelyArécle3,Ardcle20(a),(b)and(c),Article27(e)(1),(2)
and(3),Article27(g),andArdcle29.Here,bycontrast,Arécle13andArticle26aretheexplicitsubjectofAmendments
2,3,and4.Inotherwords,thetermsatissuehereconcernprovisionsthatwereamendedor.  addedafterlanuary2010.
       In sum ,D rum m ond m ay rely upon the rates contained in Am endm ents2 and 4,the

nainim um volum e com rnitm entsatissuein Am endm ent3,asw ellasthose other conttactual

provisionsN orfolk Southern concedeswerenotpartoftheoriginalcontract.D nzm m ond m ay

also introduceevidenceand/orargum entrelated tothenon-existenceofaratefrom theSRT
to A sheville.

       ItisSO O RD ERED .


                                                sntaed,ag/o) z.
                                                              a/q                                          *
                                                       @.


                                                            -'    k       )''.''ï-'*
                                                                                   ''''''**P   i'X '
                                                                                                   *f5'Y


                                                M ichae .Urbanski                  .
                                                C ' nitedStatesDistdctludge




                                           14
